Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 9, 11-13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,612,820 to Staat in view of US Patent 9,506,469 to Morita.
In Reference to Claims 8 and 9
Staat discloses compressor comprising with a compressor element with a driven shaft (Fig. 2, 34) and a motor with a drive shaft to drive the compressor element, said compressor further being provided with a transmission (Fig. 2, 54/56) between said drive shaft and said driven shaft, which transmission comprises a housing (Fig. 2, annotated by the examiner) and at least a driven gearwheel (Fig. 2, 56) that is mounted on the driven shaft and a drive gearwheel (Fig. 2, 54) that is mounted on a drive shaft, wherein the housing comprises two separated chambers, a first chamber (Fig. 2, 44) that is connected to the driven shaft and a second chamber which is separate from the first chamber, whereby the first chamber is connected via a channel (Fig. 2, 134) with the second chamber (Fig. 4, 144), whereby around the drive gearwheel or driven gearwheel the second chamber is formed, whereby the form of the second chamber is such that when the gearwheel in question rotates a gas flow is created around this gearwheel which causes a negative pressure in the channel by a venturi effect. (As showed in Fig. 2, the opening 134 has smaller opening than the chamber 44) housing.
Staat does not teach the first and the second chamber is formed with the housing.
Morita teaches the oil reservoir (The Office considers as second chamber) and the first chamber (Fig. 2, annotated by the examiner) being integrated as a single housing part.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Morita to incorporate the invention of Staat.  Doing so, would result in the second and the first housing being integrated as the single housing as showed in Fig. 2.  So, the reservoir of the screw pump can be integrated with the pump housing, so the cost and number of the components can be saved.

    PNG
    media_image1.png
    593
    491
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    550
    media_image2.png
    Greyscale

In Reference to Claim 11
Staat discloses teaches two chambers, and the outlet (Fig. 1, 134) of the first chamber to the second chamber extends along the gearwheel with a greatest diameter (Fig. 1, 54).
In Reference to Claim 12
Staat teaches two chambers.
Staat does not teach the second chamber is integrated in a wall of the housing.
Morita teaches the first chamber and the second chamber, the second chamber is integrated in a wall of the housing (As showed in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Staat to incorporate teachings from Morita. Doing so, would result in the second chamber being integrated with the transmission housing as being taught by Morita. Both inventions of Staat and Morita are in the same field of invention, Morita teaches an integral design.
Once the invention of Morita is integrated into the design of Staat, the second chamber will be positioned right under the drive gear, therefore, the second chamber extends from 0° to 225° of a circumference of the gearwheel in question starting from a position of engagement of the gearwheels.
In Reference to Claims 13, 18 and 19
Staat teaches two chambers, the communication hole (Fig. 1, 134) is smaller than the depth of the first chamber.
Staat does not teach the detail opening ratio between the hole and the chambers.
One having an ordinary skill in the turbocharger art, would have found said opening ratio between the first chamber and the communication hole as a matter of design choice depending on the lubrication requirements. Moreover, there is nothing in the record which establishes that the claimed opening ratio, presents a novel of unexpected result.
In Reference to Claim 15
Staat teaches two chambers, the communication hole (Fig. 1, 134) in between.
Morita teaches the first chamber and the second chamber, the second chamber is integrated in a wall of the housing (As showed in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Staat to incorporate teachings from Morita. Doing so, would result in the second chamber being integrated with the transmission housing as being taught by Morita. Both inventions of Staat and Morita are in the same field of invention, Morita teaches an integral design.
Once the invention of Morita is integrated with Staat, the communication channel connects to an end of the second chamber, as seen in a rotation direction of the gearwheel in question
In Reference to Claim 17
Staat discloses vacuum pump comprising with a vacuum pump element with a driven shaft (Fig. 2, 34) and a motor with a drive shaft to drive the vacuum pump element, said vacuum pump further being provided with a transmission (Fig. 2, 54/56) between said drive shaft and said driven shaft, wherein said transmission comprises a housing (Fig. 2, annotated by the examiner) and at least a driven gearwheel (Fig. 2, 56) that is mounted on the driven shaft and a drive gearwheel (Fig. 2, 54) that is mounted on a drive shaft, a first chamber (Fig. 2, 44) that is connected to the driven shaft and a second chamber (Fig. 4, 144) which is separate from the first chamber, whereby the first chamber is connected via a channel (Fig. 2, 134) with the second chamber, whereby around the drive gearwheel or driven gearwheel the second chamber is formed, whereby the form of the second chamber is such that when the gearwheel in question rotates a gas flow is created around this gearwheel which causes a negative pressure in the channel by a venturi effect.
Morita teaches the first chamber and the second chamber, the second chamber is integrated in a wall of the housing (As showed in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Staat to incorporate teachings from Morita. Doing so, would result in the second chamber being integrated with the transmission housing as being taught by Morita. Both inventions of Staat and Morita are in the same field of invention, Morita teaches an integral design.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Staat and Morita as applied to Claim 1 above, and further in view of US Patent 5,011,388 to Aoki et al (Aoki).
In Reference to Claim 16
Staat teaches two chamber with the opening inbetween.
The combination of Staat and Morita as applied to Claim 1 does not teach the filter.
Aoki teaches a filter (Fig. 2, 5) is positioned downstream side of the transmission chamber before the oil is returned to the compression chamber.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Staat and Morita as applied to Claim 1 to incorporate teachings from Aoki. Doing so, would result in a filter being integrated into the oil circulation system. Both inventions of Aoki and Staat are for compressors, Aoki provides a method of cleaning the lubricant to provide a protection of the compressor rotor with a predictable successful result.
Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Starting on Page 7, the Applicant argues Staat does not teach “this oil reservoir 144 is not formed around a drive gearwheel or a driven gearwheel as is required according to claim 8” on Page 9.  The Office respectively disagree.  As explained in the Claim Rejection section, once the invention of Staat integrated with Morita, the second chamber which is the oil reservoir will be positioned right under the transmission chamber which the Office considers as the first chamber.  Therefore, the second chamber is around the drive / driven gearwheel.  According to Merriam-Webster, “around” is defined as “in or near one’s present place or situation”.  
Also, the Applicant argues “Staat explicitly states that there is almost no pressure difference over the return line” at the end of Page 9.   This is true.  However, the Office considers that the negative pressure is formed between the channel and the chamber.  The Applicant does not require a pressure variation in the channel.
Continue on Page 10, the Applicant argues Morita’s gear casing 4 defines “a single chamber as its interior space, No other portion Morita’s compressor corresponds to the claimed first and second chamber”.  The Office respectively disagrees.  As annotated in the Fig. 2 in the Claim Rejection section, the Office considers that transmission portion which holds the gear sets as the first chamber and the oil reservoir portion as the second chamber.  And the oil reservoir is an integral part of the housing as being taught by Morita.
Also, the Applicant argues the 35 USC 103 Claim Rejection to the Claim 17 for the same reason as above.  The Office respectively disagrees for the same reason as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2008/0050257 to Kawabata.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/12/2022